Case 2:19-cv-10223-FLA-SK Document 79-1 Filed 06/08/21 Page 1 of 10 Page ID #:382




                                                                   EXHIBIT 1- A
Case 2:19-cv-10223-FLA-SK Document 79-1 Filed 06/08/21 Page 2 of 10 Page ID #:383




                                                                  EXHIBIT 1- B
Case 2:19-cv-10223-FLA-SK Document 79-1 Filed 06/08/21 Page 3 of 10 Page ID #:384




                                                                   EXHIBIT 1- C
Case 2:19-cv-10223-FLA-SK Document 79-1 Filed 06/08/21 Page 4 of 10 Page ID #:385




                                                                  EXHIBIT 1- D
Case 2:19-cv-10223-FLA-SK Document 79-1 Filed 06/08/21 Page 5 of 10 Page ID #:386




                                                                   EXHIBIT 1- E
Case 2:19-cv-10223-FLA-SK Document 79-1 Filed 06/08/21 Page 6 of 10 Page ID #:387




                                                                   EXHIBIT 1- F
Case 2:19-cv-10223-FLA-SK Document 79-1 Filed 06/08/21 Page 7 of 10 Page ID #:388




                                                                   EXHIBIT 1- G
Case 2:19-cv-10223-FLA-SK Document 79-1 Filed 06/08/21 Page 8 of 10 Page ID #:389




                                                                  EXHIBIT 1- H
Case 2:19-cv-10223-FLA-SK Document 79-1 Filed 06/08/21 Page 9 of 10 Page ID #:390




                                                                   EXHIBIT 1- I
Case 2:19-cv-10223-FLA-SK Document 79-1 Filed 06/08/21 Page 10 of 10 Page ID #:391




                                                                   EXHIBIT 1- J
